Citation Nr: 1030594	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for a right inguinal hernia, to 
include the residuals of right inguinal hernia surgery.  



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The Veteran had active service from February 1983 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he developed a hernia during active 
service as a result of performing an exercise called mountain 
climb.  He states that he continued to have problems with his 
hernia throughout service, but that he did not have surgical 
repair until March 1989, which was two years after discharge.  

In March 2010, the Board requested an expert medical opinion from 
the Veterans Health Administration (VHA) regarding whether or not 
the hernia that was repaired in 1989 was related to active 
service.  The claims folder was forwarded to the examiner to 
assist in formulating the opinion.  

The VHA opinion was received in April 2010.  This opinion found 
it was less likely than not that the hernia that was surgically 
repaired in March 1989 was related to the testicular pain for 
which the Veteran was treated during active service.  However, 
the examiner noted that objective information that was missing 
and needed for her review included a copy of the surgical 
evaluation prior to surgery that recommended the March 1989 
surgery be performed; any emergency room records prior to 
admission; a pre-operative examination; a surgical report; 
anesthesia notes; recovery room notes; inpatient progress notes, 
history, and physical; discharge summary; post operative 
examinations that mention a surgical wound or scar; pathology 
reports of surgical specimens; and any radiological images to 
indicate the presence of hernia or hydrocele.  The examiner noted 
that if this information supported a diagnosis of a communicating 
hydrocele with an indirect hernia, then it could be argued that 
the Veteran was born with this condition and that it was 
aggravated by service.  She further noted that while it was 
possible the surgical report was never dictated, it would be 
unusual to not have any objective documentation of a surgery and 
three day admission.  

The record shows that the Veteran states his hernia surgery was 
performed at the Durham VA Medical Center in 1989.  In September 
2007, the RO requested all outpatient and inpatient reports from 
this facility, and a response to include treatment records was 
received in October 2007.  However, these records did not include 
the surgical reports identified by the April 2010 examiner.  
There is no indication whether or not these records exist.  The 
duty to assist the Veteran includes obtaining all pertinent VA 
medical records.  Therefore, the Board finds that a specific 
attempt must be made to obtain the records of the March 1989 
hernia surgery.  If they are unavailable, that should be 
certified.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Durham, North Carolina, 
VAMC and request all records associated 
with the Veteran's March 1989 hernia repair 
surgery.  This should include but is not 
limited to a copy of the surgical 
evaluation prior to surgery that 
recommended the March 1989 surgery be 
performed; any emergency room records prior 
to admission; a pre-operative examination; 
a surgical report; anesthesia notes; 
recovery room notes; inpatient progress 
notes, history, and physical; discharge 
summary; post operative examinations that 
mention a surgical wound or scar; pathology 
reports of surgical specimens; and any 
radiological images to indicate the 
presence of hernia or hydrocele.  The 
search should include records in storage or 
on microfiche.  Any records obtained should 
be associated with the claims folder.  If 
these records are unavailable, there should 
be a formal finding of unavailability in 
the claims folder.  

2.  If, and only if, the records 
pertaining to the March 1989 surgery are 
obtained, forward the Veteran's claims 
folder to a doctor qualified to express an 
opinion in internal medicine.  The 
attention of this examiner should be 
directed to the April 2010 VHA opinion, 
including the possibility that the Veteran 
was born with a communicating hydrocele 
with an indirect hernia, and that it was 
aggravated by service.  After review of 
the claims folder, express the following 
opinions:

a) Is it as likely as not (50 percent 
chance or greater) that the right inguinal 
hernia first detected after service in 
February 1989 and surgically repaired in 
March 1989 was incurred or aggravated by 
active service, including the right groin 
pain treated from 1983 to 1985?  

b) In the alternative, is it as likely as 
not that the Veteran was born with a 
communicating hydrocele with an indirect 
hernia?  If so, is it as likely as not 
that this condition increased in severity 
to a permanent degree during active 
service?

The reasons and bases for all opinions 
should be noted.  The examiner should 
address any discrepancies between the 
current opinion and the April 2010 VHA 
opinion.  A physical examination of the 
Veteran is required only if deemed 
necessary by the examiner.  

3.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


